
	
		I
		112th CONGRESS
		1st Session
		H. R. 2259
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Heck (for
			 himself, Mr. Duncan of South Carolina,
			 and Mrs. Miller of Michigan)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the withdrawal of United States Armed Forces
		  from operations in Libya, and for other purposes.
	
	
		1.Requirement to withdraw
			 United States Armed Forces from operations in Libya
			(a)Congressional
			 findingCongress finds that
			 the President failed to articulate a clear national security imperative for
			 United States military actions in support of operations in Libya.
			(b)Withdrawal of
			 Armed ForcesThe President shall withdraw the United States Armed
			 Forces from operations in Libya not later than 30 days after the date of the
			 enactment of this Act.
			(c)Limitation on
			 fundsFunds available to the Department of Defense may not be
			 used to conduct further operations in Libya, except for purposes of providing
			 for the continued withdrawal of the United States Armed Forces from operations
			 in Libya.
			
